Title: To Thomas Jefferson from John Quincy Adams, 6 November 1824
From: Adams, John Quincy
To: Jefferson, Thomas


                        Dear Sir
                        
                            Washington
                            6. November 1824
                    Mr Henry M. Leeds, a Citizen of Boston, indulging a laudable curiosity, is visiting various parts of our Country for amusement and instruction—He comes very respectably recommended to me, and being desirous of presenting his respects personally to you, I have complied with his wishes in giving him this introduction.I am, with the highest respect, Dear Sir, your very obedt Servt
                        John Quincy Adams.